Exhibit 10.1

 

SIXTEENTH AMENDING AGREEMENT

 

THIS AGREEMENT is made as of August 13th, 2008,

 

BETWEEN:

 

MAGNA ENTERTAINMENT CORP.

 

as Borrower (the “Borrower”)

 

- and -

 

THE GUARANTORS SET FORTH

ON THE SIGNATURE PAGES HEREOF

 

as Guarantors (collectively, the “Guarantors”)

 

- and -

 

BANK OF MONTREAL, ACTING THROUGH ITS

CHICAGO LENDING OFFICE

 

as Lender (the “Lender”)

 

- and -

 

BANK OF MONTREAL, ACTING THROUGH ITS

CHICAGO LENDING OFFICE

 

as Agent (the “Agent”)

 

RECITALS:

 

A.                                   The Lender has made a certain credit
facility available to the Borrower in accordance with the terms and conditions
set out in an amended and restated credit agreement (the “Loan Agreement”) dated
as of July 22, 2005, between the Borrower, the Guarantors, the Lender, the Agent
and BMO Nesbitt Burns Inc., a Division of Bank of Montreal, as arranger, and as
amended from time to time.

 

B.                                     The Borrower, the Lender and the Agent
have agreed to further amend the Loan Agreement by extending the Maturity Date
and making certain other changes in connection with a possible MID
Reorganization (as defined below) on the terms and conditions set out herein.

 

C.                                     The Guarantors have agreed to confirm the
guarantees and security granted by them in connection with the Loan Agreement.

 

--------------------------------------------------------------------------------


 

D.                                    Article 7 of the Loan Agreement sets out
certain affirmative and negative obligations which the Borrower has covenanted
to be bound by and has agreed to follow unless the Agent, on behalf of the
Lender, waives in writing.

 

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged) the parties agree as follows:

 

1.                                                                                     
Interpretation

 

Capitalized terms not defined in this Sixteenth Amending Agreement have the
meaning given to such terms in the Loan Agreement.

 

2.                                                                                     
Loan Agreement Amendments

 

The parties hereto agree to amend the Loan Agreement by:

 

a)              Adding a new definition in Section 1.1 as follows: “Bridge Loan
Agreement means  the US$110,000,000 credit agreement  dated as of September 12,
2007 amongst the Borrower, as borrower, MID Islandi SF, as lender and certain
other parties listed therein, as such agreement has been amended on the date
hereof and as may be amended from time to time;”

 

b)             adding a new definition in Section 1.1 as follows: “MID
Reorganization means any reorganization transaction, including, without
limitation,  a plan of arrangement, purchase, consolidation, liquidation, merger
or amalgamation, under which,  MI Developments Inc. transfers, consolidates or
liquidates any part of its ownership interest in the Borrower which results in
MI Developments Inc. being the beneficial holder, directly or indirectly, of
less than 51% of the votes attaching to all Voting Interests of the Borrower.”

 

c)              deleting the definition of “Termination Date” in section 1.1.120
and replacing it with the following new definition of Termination Date:

 

“Termination Date means September 15th, 2008, or such earlier date as the entire
balance of the Loans under the Credit Facility may become due hereunder, whether
by acceleration or otherwise; or, in each case, such later date to which the
Credit Facility has been extended pursuant to section 2.5. For greater
certainty, the Lender and the Borrower agree that  if the maturity date under
the Bridge Loan Agreement is amended such that it occurs prior to 
September 15th, 2008 for any reason (other than an Event of Default thereunder),
the Termination Date hereunder will be deemed to be  such date that is 14 days
prior to such amended maturity date under the Bridge Loan Agreement.”

 

d)             adding  a new paragraph 2.3.4 (Repayment under Credit Facility)
as follows:

 

2

--------------------------------------------------------------------------------


 

“2.3.4   The Borrower shall, within two (2) Business Days of any MID
Reorganization  prepay (by payment to the Agent for the account of the Lenders)
100% of  the Obligations outstanding under the Credit Facility (a
“Reorganization Prepayment”).   The net cash proceeds from any  Reorganization
Prepayment shall not be applied to any L/C Loans or, at the Borrower’s option,
Libor Loans, until the Maturity Date applicable thereto and, until such
application, the proceeds allocated for such purpose shall be held by the Agent
for the account of the Lenders and invested on behalf of the Borrower in an
interest-bearing investment (or investments) as security for the repayment of
future indebtedness of the Borrower under such L/C Loan or Libor Loan, with
interest earned thereon, if any, to be paid to the Borrower on repayment of such
Loans.  The amount of such application so made in respect of a Reorganization
Prepayment shall be permanent and irrevocable and each Lender’s Commitment shall
be reduced rateably;”

 

e)              adding a new section 9.1.13 (Events of Default) as follows:

 

“ 9.1.13  a MID Reorganization occurs without a corresponding payment in full of
100% of the Obligations outstanding under the Credit Facility in accordance with
section 2.3.4;

 

f)                deleting the “or” immediately after section 9.1.12 and
re-inserting it after the new section 9.1.13 and re-numbering the existing
section 9.1.13 as section 9.1.14.

 

3.                                                                                     
Conditions Precedent to Loan Agreement Amendments

 

The obligation of the Lender to agree to the amendment herein, and to make
available any further advances, is subject to fulfillment of the following
conditions precedent on the date hereof:

 

(a)          the representations and warranties of the Borrower set out in
section 6.1 of the Loan Agreement are true and correct on the date hereof
provided if any such representation and warranty is specifically given as of any
particular date or particular period of time, then such representation and
warranty shall continue to be given as at such date or such period of time;

 

(b)         no Default or Event of Default has occurred or is continuing or
would arise immediately after giving effect to or as a result of the amendment
herein;

 

(c)          no Material Adverse Change since December 31st, 2007 shall have
occurred;

 

(d)         payment in full of all reasonable invoiced fees, including for
greater certainty, an upfront fee of US$400,000 and all reimbursable
out-of-pocket expenses payable by the Borrower on or prior to the date hereof
including payment of all reasonable fees, disbursements and out-of-pocket
expenses of counsel to the Agent and the Lenders; and

 

3

--------------------------------------------------------------------------------


 

(e)          such other documentation or information as the Lender shall have
reasonably requested.

 

4.                                                                                    
Loan Agreement

 

Save as expressly amended by this Sixteenth Amending Agreement, all other terms
and conditions of the Loan Agreement and each of the Loan Documents remain in
full force and effect, unamended, and this Sixteenth Amending Agreement
constitutes a Loan Document for the purposes of the Loan Agreement.

 

5.                                                                                    
Confirmation of Guarantee and Security

 

Each of the Guarantors acknowledges and confirms that (i) the guarantee granted
by it pursuant to Article 10 of the Loan Agreement constitutes a continuing
guarantee of, among other things, all present and future obligations of the
Borrower to the Lender under the Loan Agreement and shall remain in full force
and effect; and  (ii) each of the other Loan Documents executed by it shall
remain in full force and effect.  In addition, (i) MEC Land Holdings
(California) Inc. acknowledges and confirms that the Golden Gate Mortgage
constitutes continuing security for the obligations secured thereby and shall
remain in full force and effect, and (ii) The Santa Anita Companies, Inc.
acknowledges and confirms that the Santa Anita Mortgage constitutes continuing
security for the obligations secured thereby and shall remain in full force and
effect.

 

6.                                                                                    
Counterparts

 

This Sixteenth Amending Agreement may be signed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.

 

IN WITNESS WHEREOF this Sixteenth Amending Agreement has been executed by the
parties hereto as of the date first written above.

 

[signature page to follow]

 

4

--------------------------------------------------------------------------------


 

 

MAGNA ENTERTAINMENT CORP., as
Borrower

 

 

 

 

 

By:

/s/ JAMES BROMBY

 

 

Name: James T. Bromby

 

 

Title: Senior Vice-President, Operations

 

 

 

 

 

By:

/s/ MARY LYN SEYMOUR

 

 

Name: Mary Lyn Seymour

 

 

Title: Vice-President and Controller

 

 

 

 

 

PACIFIC RACING ASSOCIATION, as
Guarantor, but only with respect to Article 10 of
the Loan Agreement and all other provisions
related thereto

 

 

 

 

 

By:

/s/ JAMES BROMBY

 

 

Name: James T. Bromby

 

 

Title: Senior Vice-President, Operations

 

 

 

 

 

By:

/s/ MARY LYN SEYMOUR

 

 

Name: Mary Lyn Seymour

 

 

Title: Vice-President and Controller

 

5

--------------------------------------------------------------------------------


 

 

MEC LAND HOLDINGS (CALIFORNIA)
INC., as Guarantor, but only with respect to
Article 10 of the Loan Agreement and all other
provisions related thereto

 

 

 

By:

/s/ JAMES BROMBY

 

 

 

 

 

Name:  James T. Bromby

 

 

Title: Senior Vice-President, Operations

 

 

 

 

 

 

 

By:

/s/ MARY LYN SEYMOUR

 

 

Name: Mary Lyn Seymour

 

 

Title: Vice-President and Controller

 

6

--------------------------------------------------------------------------------


 

 

THE SANTA ANITA COMPANIES, INC., as
Guarantor, but only with respect to Article 10 of
the Loan Agreement and all other provisions
related thereto

 

 

 

 

 

By:

/s/ JAMES T. BROMBY

 

 

Name: James T. Bromby

 

 

Title: Senior Vice-President, Operations

 

 

 

 

 

By:

/s/ MARY LYN SEYMOUR

 

 

Name: Mary Lyn Seymour

 

 

Title: Vice-President and Controller

 

 

 

 

 

LOS ANGELES TURF CLUB,
INCORPORATED, as Guarantor, but only with
respect to Article 10 of the Loan Agreement and
all other provisions related thereto

 

 

 

 

 

By:

/s/ JAMES T. BROMBY

 

 

Name: James T. Bromby

 

 

Title: Senior Vice-President, Operations

 

 

 

 

 

By:

/s/ MARY LYN SEYMOUR

 

 

Name: Mary Lyn Seymour

 

 

Title: Vice-President and Controller

 

7

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, acting through its
Chicago lending office, as Lender

 

 

 

 

 

By:

/s/ KRISTINA H. BURDEN

 

 

 

 

 

 

 

 

 

 

BANK OF MONTREAL, acting through its
Chicago lending office, as Agent

 

 

 

 

 

By:

/s/ KRISTINA H. BURDEN

 

 

Name: Kristina H. Burden

 

 

Title: Vice-President

 

8

--------------------------------------------------------------------------------